PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/661,989
Filing Date: 23 Oct 2019
Appellant(s): Coover et al.



__________________
Mark C. Zimmerman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0073574 by Brenner et al.

Regarding claim 1, an apparatus comprising: 
a synchronizer to (fig. 2, 240 paragraph 0038 teaches a synchronizer), in response to receiving a media signal to be played on a playback device (paragraph 0016 teaches playback device receiving media signal to be played on playback device), access a first equalization (EQ) profile corresponding to the media signal (in addition to discussion above, paragraph 0019 teaches accessing a profile corresponding to live media signal and paragraph 0041 teaches an equalizer profile); 
an EQ personalization manager to generate a personalized EQ setting based on at least a second EQ profile corresponding to an application sourcing the media signal to the playback device (in addition to discussion above, paragraph 0015, 0022 teaches “Furthermore, any of the modules, systems, and/or generators may be located at any of the machines, databases, or devices shown in the FIG. 1.  For example, the content profile engine 150 may be part of the content provider 110 and/or the playback device 130.  As another example, the playback device 130 may include the content provider 110 (e.g., the playback device 130 is a mobile device having a music playback application and the content provider 110 is a local store of songs and other audio), among other configurations.”, paragraph 0065 teaches “the playback modification engine 135 may utilize complex or multilayered profiles, which include different settings to be applied to different portions of content, in order to dynamically adjust the playback experience of the content at different times during the playback of the content, among other things.” Herein, Brenner et al. teaches based on the music playback application, song or other audio provide to playback device.); and 
an EQ adjustment implementor to modify playback of the media signal on the playback device based on a blended equalization generated based on the first EQ profile and the personalized EQ setting (paragraph 0042 teaches adjusting setting and paragraph 0058 teaches adjusting profile to modify playback of media signal and equalizer adjustment).

Regarding claim 2, the apparatus further including a historical EQ manager to: 
generate the personalized EQ setting based on past personalization settings (paragraph 0066 teaches generating personalized setting based on the past settings); and 
in response to historical equalization being enabled, adjust the personalized EQ setting based on EQ settings associated with a previous period of time (paragraph 0066 teaches adjusting the personalized settings associated with the previous period of time).

Regarding claim 3, the apparatus further including a user input analyzer to: 
in response to availability of data indicative of preferences of a user (paragraph 0066 teaches preference of a user), determine EQ parameters based on the data indicative of preferences of the user (paragraph 0066 
adjust the personalized EQ setting based on the EQ parameters determined based on the data indicative of preferences of the user (paragraph 0066 teaches adjusting settings based on parameters determined on user preference).

Regarding claim 4, the apparatus further including a device parameter analyzer to: 
in response to availability of location data of the playback device (paragraph 0083 teaches location data), adjust the personalized EQ setting based on the location data of the playback device (paragraph 0066 teaches adjusting personalized settings); 
in response to availability of identification of a user (paragraph 0039 teaches a fingerprint which is user identification), adjust the personalized EQ setting based on a user profile (paragraph 0066 teaches user profile); and 
adjust the personalized EQ setting based on the source of the media signal (paragraph 0041 and 0058 teaches adjusting settings based on the secure of media signal).

Regarding claim 5, the apparatus wherein the EQ adjustment implementor is to apply weights to a first personalized EQ setting, a second personalized EQ setting, and 

Regarding claim 6, the apparatus wherein the personalized EQ setting is additionally based on at least one of EQ settings associated with a previous period of time, data indicative of preferences of a user, location data of the playback device, or a user profile (paragraph 0066 teaches generating personalized setting based on the past settings).

Regarding claim 7, the apparatus wherein the first EQ profile includes playback attributes corresponding to at least one of (1) information identifying a category associated with a song, (2) information identifying a category associated with a video segment, (3) information identifying a mood associated with the song or the video segment, or (4) information identifying signal strength parameters for different frequencies with a portion of the media signal (paragraph 0023 teaches a playback attribute identifying a mood of the content).

Claim 8 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition to discussion above, fig. 7, paragraph 0072)
Claim 9 is rejected for the same reason as discussed in the corresponding claim 2 above. 
Claim 10 is rejected for the same reason as discussed in the corresponding claim 3 above. 
Claim 11 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 12 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 6 above. 
Claim 14 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 16 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 17 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 19 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 6 above.

(2) Response to Argument
For the above reasons, it is believed that the rejections should be sustained.
In re pages 9-16, the appellant argues that “However, a playback modification engine to adjust a playback experience of content by a playback device, which may include a content provider, utilizing a profile that includes different settings to be applied to different portions of the content does not anticipate the claimed EQ personalization manager to generate a personalized EQ setting based on at least a second EQ profile corresponding to an application sourcing the media signal to the playback device. Assuming, arguendo, that the profile described in paragraphs [0019] and [0041] of Brenner is equivalent to the first EQ profile corresponding to the media signal of claim 1, Brenner fails to teach a second EQ profile corresponding to an application sourcing the media signal to the playback device and generating an EQ setting based thereupon…….In paragraph [0066], Brenner describes applying a profile “based on usage history” such as “the user has consumer a specific content type associated with a specific profile at this time of day/week for the past several days/weeks, so the same profile will be applied again after determination of the usage pattern.” Id. at Para. [0066]. Adjusting playback of a specific content type using a profile that has been used for that specific content type at a specific time of day/week for the past several days/weeks is not the same as an EQ personalization manager to generate a personalized EQ setting based on at least a second EQ profile corresponding to an application sourcing the media signal to the playback device. Paragraph [0066] also describes applying a profile to a type of content in view of a user’s “earlier established preference of [the] specific profile with [the] specific type of content.” Id. Adjusting playback of a specific type of 
	In response, the examiner respectfully disagrees. Brenner et al. discloses from paragraph 0015, 0022 that “Furthermore, any of the modules, systems, and/or generators may be located at any of the machines, databases, or devices shown in the FIG. 1.  For example, the content profile engine 150 may be part of the content provider 110 and/or the playback device 130.  As another example, the playback device 130 may include the content provider 110 (e.g., the playback device 130 is a mobile device having a music playback application and the content provider 110 is a local store of songs and other audio), among other configurations.”, Herein, Brenner et al. teaches playback device having a music playback application. Furthermore, paragraph 0031-0036 teaches “The profile 235 may include different types of information.  Example profile information may include: information identifying a category associated with the song, such as a category for a style of music (e.g., rock, 
classical, hip-hop, instrumental, spoken-word, jingle and so on); information identifying a category associated with a video segment, such as style of video (e.g. drama, sci-fi, horror, romance, news, TV show, documentary, advertisment, and so on); information identifying a mood associated with the song or video clip, such as upbeat mood, a relaxed mood, a soft mood, and so on; information identifying signal strength parameters for different frequencies within the content, such as low frequencies for bass and other similar tones, high frequencies for spoken or sung tones; and/or information identifying color palette, brightness, sharpness, motion, blurriness, presence of text and/or subtitles or close caption, specific content with said text or subtitles, scene cuts, black frames, presence of display format adjustment bars/pillars, presence or absence of faces, landscapes, or other objects, presence of specific company, network, or 
broadcast logos, and so on.” Herein, Brenner et al. teaches profiles include different type of information, for example, information identifying category associated with song and video, identifying mood associated with song or video, etc. Moreover, paragraph 0059, 0065-0066 teaches “the playback modification engine 135 may utilize complex or multilayered profiles, which include different settings to be applied to different portions of content, in order to dynamically adjust the playback experience of the content at different times during the playback of the content, among other things…… This may entail buffering the content before rendering of the content until a profile can be retrieved or predicted.  In one embodiment, a specific profile may be applied based on usage history (e.g. the user has consumed a specific content type associated with a specific profile at this time of day/week for the past several days/weeks, so the same profile will be applied again after determination of the usage pattern).  In another embodiment, the user has earlier established preference of a specific profile with a specific type of content (e.g. a video clip categorized as TV drama), so going forward content that profile will be automatically applied for the same or similar types of content.  Another way of predicting a profile for a user may be through applying collaborative filtering methods, where profiles of other users are inferred on a particular user based on usage patterns, demographic information, or any other information about a user or user group.  Yet another embodiment is including device settings such as content source setting, e.g. the selected input on a TV set, such as the input that connects to a set top box, vs. the input that connects to a DVD player or game console, to determine or influence the profile selection...” Brenner et al. teaches plurality of profiles for the piece of content and the adjustment module may apply information within the profile to modify or adjust the settings of an equalizer of the playback device. The plurality of profiles includes for example, complex or multilayered profiles, a specific profile may be based on the usage history, specific type of content, etc. Herein, one of the plurality of profiles (a second EQ profile) generates a personalized EQ setting, for example, multilayered profile setting is different than a profile based on the usage history. Thus, meets claimed an EQ personalization manager step.

In re pages 16-18, the appellant argues that “Contrary to the final Office action’s contentions, paragraphs [0042] and [0058] do not describe adjusting a profile. Rather, paragraphs [0042] and [0058] of Brenner describes “modif[ying] the playback of [a] stream of content based on the accessed profile information.” /d. Additionally, paragraphs [0042] and [0058] describe modifying playback of content based on a single profile. The remainder of Brenner does not describe using more than one profile to modify playback of content. While Brenner describes that content may be segmented with a corresponding profile for each segment of the content, playback of each segment is only modified based on a single profile. /d. at Para. [0029]. Modifying playback of content based on a single profile does not anticipate modifying playback of a media signal based on a blended equalization generated based on (1) a first EQ profile and (2) a personalized EQ setting generated based on a second EQ profile corresponding to an 
	In response, the examiner respectfully disagrees. Brenner et al. discloses in paragraph 0042 that “In addition to the equalization, the adjustment module 250 may adjust a variety of different playback settings, such as equalization settings, virtualization settings, spatialization settings, and so on.  For example, the adjustment module 250 may access information identifying a genre assigned to the stream of content and modify playback of the stream of content by adjusting equalization settings of a playback device to settings associated with the identified genre.  As another example, the adjustment module 250 may access information identifying signal strength parameters for different frequencies of the stream of content and modify playback of the stream of content by adjusting equalization settings of a playback device to settings using the signal strength parameters.”, paragraph 0058, paragraph 0071 “In some example embodiments, the systems and methods may diminish the quality of certain types of content, such as advertisements within a content stream.  For example, the content profile engine 150 may identify a stream of content includes a commercial break, and generate a profile for the stream of content that lowers the playback quality during the commercial break.  The playback modification engine 135 may then adjust the playback settings of the playback device 130 (e.g., a mobile device) to lower the fidelity of the playback of the content during the commercial break, among other things.  Of course, other scenarios may be possible.”, Brenner et al. teaches the adjustment 

In re pages 18-20, the appellant argues that “B. The rejection of independent claim 8 under 35 U.S.C. §102 as allegedly being anticipated by Brenner is in error and must be reversed because the anticipation rejection of claim 8 set forth by the Examiner suffers from multiple missing elements.”
	In response, the examiner respectfully disagrees. Please see paragraphs 22-23 above. In addition to discussion above, fig. 7, paragraph 0072 teaches machine readable storage medium.

In re pages 20-22, the appellant argues that “C. The rejection of independent claim 15 under 35 U.S.C. §102 as allegedly anticipated by Brenner is in error and must be reversed because Brenner suffers from multiple missing elements with respect to claim 15.”
In response, the examiner respectfully disagrees. Please see paragraphs 22-23 above.

In re pages 23-24, the appellant argues that “D. The rejection of dependent claim 4 under 35 U.S.C. §102 as allegedly anticipated by Brenner is in error and must be reversed because Brenner suffers from a missing element with respect to claim 4.”
	In response, the examiner respectfully disagrees. Brenner et al. discloses in paragraph 0051-0052 that “For example, the content profile engine 150 may access a piece of content that is a song to be streamed to a playback device that is a car stereo, identify the song as a specific song, which is associated with a genre of "classical music," determine a profile that includes a set of equalization settings to be used when playing the song via the car stereo (e.g., signal strength indicators for different frequencies within the song, speaker spatialization settings, and so on), and deliver the profile to the car stereo to be consumed by a network associated with the car stereo, such as a car area network (CAN), which controls the operation of the car stereo. In another example embodiment, the content profile engine 150 may access a piece of content that is a movie to be streamed via a broadcast network or the internet to a playback device that is a TV set or set top box, identify the movie as being a specific movie as a specific movie, which is associated with a genre of "action", and as possessing a lot of fast action sequences, determine a profile that includes a set of image processing settings to be used when playing the movie via the TV set or other device (e.g. color palette settings, frame rate upscaling settings, contrast enhancement settings for low contrast scenes, etc.), and deliver the profile to the TV set or other device for adjusting the rendering and thus the content experience by the user.”, paragraph 0083 teaches “The performance of certain of the operations may be distributed among the one or more processors, not only residing within a single machine, but deployed across a number of machines.  In some example embodiments, the one or more processors or processor-implemented modules may be located in a single geographic location (e.g., within a home environment, an office environment, or a server farm).  In other example embodiments, the one or more processors or processor-implemented modules may be distributed across a number of geographic locations.” 

In re pages 24-25, the appellant argues that “E. The rejection of dependent claim 11 under 35 U.S.C. §102 as allegedly anticipated by Brenner is in error and must be reversed because Brenner suffers from a missing element with respect to claim 11”
	In response, the examiner respectfully disagrees. Please see paragraph 26 above.

In re pages 25-26, the appellant argues that “F. The rejection of dependent claim 18 under 35 U.S.C. §102 as allegedly anticipated by Brenner is in error and must be reversed because Brenner suffers from a missing element with respect to claim 18.”
	In response, the examiner respectfully disagrees. Please see paragraph 26 above.

In re pages 27-28, the appellant argues that “G. The rejection of dependent claim 5 under 35 U.S.C. §102 as allegedly anticipated by Brenner is in error and must be reversed because Brenner suffers from a missing element with respect to claim 5.”
	In response, the examiner respectfully disagrees. Brenner et al. discloses in paragraph 0038 that “….the playback modification engine 135 may include a synchronization module 240 and an adjustment module 250.  In some example embodiments, the synchronization module 240 is configured and/or programmed to synchronize the profile 235 to the piece of content 215.In an example embodiment, the playback modification engine 135 includes a sequencing module configured to order (or modify the order) in which media items (e.g., songs) are played.  It should be noted that the sequencing module (or parts thereof) can also reside in the cloud as part of a service/network.”, paragraph 0040 teaches “As another example, the synchronization module 240 may identify various audio or acoustic events within the piece of content 215 (e.g., a snare hit, the beginning of a guitar solo, an initial vocal), and align the profile 235 to the events within the content 215 in order to synchronize the profile 235 to the piece of content 215 during playback of the content 215.”, paragraph 0066 teaches “In another embodiment, the user has earlier established preference of a specific profile with a specific type of content (e.g. a video clip categorized as TV drama), so going forward content that profile will be automatically applied for the same or similar types of content.” Herein, Brenner et al. teaches sequencing module to modify the order to play the song based on the profile. Furthermore, Brenner et al. teaches aligning the profile to the event within the content in order to synchronize the profile to the piece to content. Moreover, Brenner et al. teaches the user has earlier established preference of a 

In re page 29, the appellant argues that “H. The rejection of dependent claim 12 under 35 U.S.C. §102 as allegedly anticipated by Brenner is in error and must be reversed because Brenner suffers from a missing element with respect to claim 12.”
	In response, the examiner respectfully disagrees. Please see paragraph 29 above.

In re pages 29-30, the appellant argues that “I. The rejection of dependent claim 19 under 35 U.S.C. §102 as allegedly anticipated by Brenner is in error and must be reversed because Brenner suffers from a missing element with respect to claim 19.”
	In response, the examiner respectfully disagrees. Please see paragraph 29 above.


Respectfully submitted,
/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        
Conferees:
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484
 
/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                          
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.